Citation Nr: 1214359	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-03 303	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for Stargardt's Disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran served on active duty from October 1987 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board previously remanded the case for additional development in October 2010.  The requested development was not completed.  The case is again remanded to ensure compliance with the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

At that time the Veteran was known by the name listed on an October 1991 DD Form 214.  Associated with the claims folder is a report of a telephone conversation with the Veteran dated November 2, 2009.  The Veteran reported that she is now known by a different name and wanted to be addressed as such for all further proceedings.  (The change in name represented a change in gender.)

As noted, the Veteran served on active duty as indicated.  The Veteran was a rifleman in the United States Marine Corps.  According to her DD 214 she served in Southwest Asia during the Persian Gulf War.  She also earned a Sea Service Deployment Ribbon with nearly 11 months of sea service noted on her DD 214.  

The Veteran submitted her claim for VA disability compensation benefits in December 2007.  She said the claim was for Stargardt's Disease, an acknowledged hereditary disease.  However, the Veteran alleged that the disease was aggravated, or accelerated, as a result of her military service.  

The agency of original jurisdiction (AOJ) attempted to obtain the Veteran's service treatment records from the VA Records Management Center (RMC) but was unsuccessful.  

The Veteran submitted a Certificate of Blindness that was issued to her in December 1993.  The certificate was issued by The Commonwealth of Massachusetts, Massachusetts Commission for the Blind.  It was certified that the Veteran was registered as blind under Massachusetts law since October 22, 1993.  

Records from Massachusetts Eye and Ear Associates, dated in October and November 1993, respectively, document the Veteran's Stargardt's Disease diagnosis.  An entry from October 19, 1993, noted that the Veteran complained-of decreased visual acuity, right eye greater than the left eye, since 1989.  The Veteran reported that there was an eye check in service in 1991, and glasses were prescribed.  She also reported that she was told that she had some damage of the nerve.  The entry also noted the Veteran's description of being exposed to several sources of bright light in service to include flares.  Her best distant vision was listed as 20/200 in each eye.  An October 1993 fluorescein angiogram confirmed the Veteran's visual acuity and the diagnosis of Stargardt's Disease in both eyes.

A second record, a letter report from J. Lowenstein, M.D., and dated in November 1993, listed a history of declining visual acuity as reported by the Veteran.  It was reported as having an onset in 1987.  The Veteran had been out of the military for two years and working.  Dr. Lowenstein reported a better visual acuity for the Veteran but noted that fluorescein had been done and the report would be sent.  He noted the findings of his examination were quite characteristic of Stargardt's Disease.

The AOJ included medical information on Stargardt's Disease in the claims folder.  The information related that the disease is a hereditary disease.  The symptoms of the disease can become manifest between the ages of 6 and 12 or may first appear in adulthood.  The information also noted that a decrease in visual acuity could be rapid.  Finally, the information noted that there was no current effective treatment for the disease.

The AOJ denied the Veteran's claim in March 2008.  No examination was provided for the Veteran despite her lay statements of decreased visual acuity and evaluation in service and the determination of her blindness two years after her release from active duty.  

The Veteran provided additional statements attesting to exposure to bright light from various sources.  This included being stationed aboard the USS Ogden, an amphibious assault ship that was located in the Persian Gulf during the war.  In particular, the Veteran described being exposed to intensive sun light that was reflected off the water as she was required to perform patrols in a small boat.  The Veteran's DD 214 documents her sea service.  Such statements from the Veteran are consistent with the place, type, and circumstances of her service.  See 38 U.S.C.A. § 1154(a) (West 2002).  In addition, the Board notes that these statements are consistent with statements made by the Veteran when she was evaluated in October 1993.  

The Veteran submitted an article that discussed the possible impact of exposure to bright light for someone with Stargardt's Disease.  The Veteran later submitted an e-mail response from one of the authors of the article, L. Windsor, O.D., that was dated in April 2008.  Dr. Windsor said that sunlight exposure could potentially cause a faster progression.  She said factors such as stress, poor nutrition (not getting enough antioxidants and omega 3s) and intense sunlight may have caused a more rapid progression.  However, Dr. Windsor said that, without seeing the Veteran's retina and knowing the whole story, it was hard to be sure.  She said her guess was that the Veteran probably had some retinal signs of this beginning years earlier before a loss of any vision.  She noted that pigment changes and clumping happened beforehand.

The Veteran's claimed disability, Stargardt's Disease, is a congenital disease and not a defect.  The medical articles of record establish it as a hereditary problem.  Further, the same articles clearly establish it as a "disease" as defined by the VA General Counsel's Precedential Opinion (VAOPGCPREC) 82-90.  See Quirin v. Shinseki, 22 Vet. App. 390, 394-95 (2009).  Specifically, the medical condition clearly is not static.  The same General Counsel opinion also holds that service connection may be granted for hereditary diseases that either first manifest themselves during service or that pre-exist service and progress at an abnormally high rate during service.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects and infirmities noted at entry - a presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history of preservice existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In rebutting the presumption of soundness, records made prior to, during or subsequent to service, concerning the inception of the disease/disorder may be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

In addition, a pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

The Veteran's STRs have not been located.  Thus, there is no medical evidence of record to show her status on her entry on active duty in October 1987.  Likewise, there is no medical evidence to show complaints or treatment related to her claimed disease during service.  On remand, additional efforts to obtain the STRs must be made.  Should the records remain unavailable, the AOJ must make a determination as to the presumption of soundness in this case.  The same determination must be made if the records are found.  Further, additional consideration must be made as to whether the presumption of soundness has been rebutted by clear and unmistakable evidence of the pre-existence of the Veteran's disease and that the disease was not aggravated during service.

The AOJ based its denial of service connection on a lack of evidence of Stargardt's Disease in service.  It appears that little or no consideration was given to the Veteran's lay statements regarding her decreasing visual acuity in service.  Further, combining her lay statements with the unequivocal evidence of her blindness just two years after service, the Board finds that there is evidence supportive of her claim, at least to the extent that further development is required.  The Veteran had symptoms of decreasing visual acuity in service that can be associated with Stargardt's Disease, at least according to the medical literature of record.  The evidence of record also establishes a rapid acceleration of loss of visual acuity within two years of service to where the Veteran became legally blind.

The evidence of record is not sufficient to adjudicate the claim without the benefit of a VA medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The AOJ was previously instructed to make additional attempts to obtain the Veteran's missing STRs.  This included contacting the Marine Corps Headquarters at Quantico, Virginia, as well as the RMC and any other location identified while making such attempts.  The Board noted that the Veteran's DD 214 reflected that she was transferred to the Marine Corps Reserve Support Center in Overland Park, Kansas, at the time of her separation.  It was felt that this fact may have affected the storage of the Veteran's records, if not their eventual movement to the RMC.  The AOJ was instructed to continue to request the records until there was an official response that the records do not exist or cannot be located.  

A review of the claims folder reflects that the Marine Corps was never contacted.  Instead, another request was made to Code 13, the same as during the development of the original appeal in 2007.  The negative response from that source at that time resulted in a memorandum to file being included in the claims folder that the Veteran's STRs could not be located in March 2008.  Another negative reply was received from Code 13 in April 2011.  

The Veteran was afforded a VA examination as requested in the remand.  However, the examiner was unable to provide the opinions requested in the absence of the Veteran's STRs.  

Another request for the Veteran's STRs was made to Code 13, via e-mail, in July 2011.  A negative response was received in September 2011.  The Board notes that the AOJ wrote to the Veteran to provide her with information on alternate forms of evidence she could submit in light of her missing STRs in September 2011.  There is no indication in the claims folder that the Veteran responded to the letter.

The importance of the Veteran's STRs in this case requires that another remand is in order to ensure that possible locations of records storage have been checked and eliminated and such efforts documented in the claims folder.  As a means to assist in the development of the case, the Veteran's service personnel records should also be requested.

Finally, even if additional evidence is not developed, for example by way of STRs, service personnel records, or private records that document or support a finding of symptoms in service, another VA examination is required to obtain an etiology opinion.  The Veteran has provided credible lay statements of decreased visual acuity in service.  She was diagnosed with Stargardt's disease within approximately two years of her active service.  Her military duties would have put her in a position to be exposed to bright sunlight while assigned to the ship in the Persian Gulf.  In short, a medical professional may be able to assess the evidence of record and provide an opinion in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for her Stargardt's Disease and/or any other eye-related care since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The Veteran should be reminded of alternate forms of evidence that could be submitted in support of her claim as referenced in the AOJ letter of September 2011.

2.  The AOJ must make additional attempts to obtain the Veteran's STRs and must request her service personnel records.  This would include contacting the Marine Corps Headquarters at Quantico, Virginia, as well as the RMC and any other location identified while making such attempts.  As noted in the Board's 2010 remand, the Veteran's DD 214 reflected the she was transferred to the Marine Corps Reserve Support Center in Overland Park, Kansas, at the time of her separation.  The AOJ must continue to request the records until there is an official response that the records do not exist or cannot be located.  If no records are located, the AOJ should make a formal finding in writing and include it in the record.  The Veteran should also be advised of this determination.  

(The Board notes that, if the records are not received, a failure to request the records from a source other than the RMC, may result in another remand to comply with the directives of this remand.)

3.  Upon completion of the above, the AOJ should arrange for the Veteran to be scheduled for an ophthalmology examination by a clinician with the appropriate expertise to assess the claim.  The claims folder must be reviewed by the examiner as part of the overall examination.  All indicated studies, tests and evaluations, if any, should be performed as deemed necessary by the examiner and the results included in the examination report.

If the Veteran's STRs and/or service personnel records or other medical evidence are developed to show the Veteran's medical status on or before entry to service, and/or during service, and/or at her separation, the examiner should be requested to take a detailed history, review the claims folder, which includes the diagnosis of Stargardt's disease and the finding of legal blindness in October 1993, approximately two years after service, examine the Veteran and provide an opinion as to:

a) whether manifestations of Stargardt's Disease pre-existed the Veteran's military service; if so the examiner should cite to the evidence of record to support that conclusion and state whether the evidence appears clear and unmistakable (undebatable) that manifestations of the disease process pre-existed service;

b) if the examiner finds that manifestations of Stargardt's Disease clearly pre-existed military service, the examiner should determine if it can be concluded with clear and unmistakable certainty (undebatable) that the pre-existing disorder did not undergo a worsening in service; (the examiner should cite to evidence to support such a conclusion);

c) if the examiner determines that manifestations of Stargardt's Disease did not clearly pre-exist service, the examiner should provide an opinion whether it is as at least as likely as not that the disease manifested itself or first became symptomatic during military service.  

Even if the Veteran's STRs and/or personnel records are not received, the examiner should be requested to take a detailed history from the Veteran, review the claims folder to include the diagnosis of Stargardt's disease and the finding of legal blindness in October 1993, approximately two years after service, and examine the Veteran.  In the absence of medical evidence to the contrary, the examiner should presume that the Veteran did not have a pre-existing eye condition and that she is presumed to have been in sound condition on her entry to service.

In light of the above, the examiner is requested to provide an opinion as to whether it is as at least as likely as not that the Stargardt's Disease manifested itself or first became symptomatic during military service.  

The report of examination should include the complete rationale for all opinions expressed.

4.  Thereafter, the AOJ should review the claims folder to ensure that all of the foregoing requested development has been completed.  In particular, the AOJ should review the requested examination report and medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if they are not, the AOJ should implement corrective procedures.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

